


EXTENTION TO LETTER OF INTENT DATED JULY 9, 2003


 
BETWEEN:
SKINVISIBLE PHARMACEUTICALS, INC.
a Nevada company ("SKV")


-and-


HEALTH FIRST DISTRIBUTORS NORTH AMERICA, INC.
referred to as ("HFNA")


RE:                       Acquisition of exclusive marketing rights to the
antimicrobial hand sanitizer product identified as the Triclosan 1% formula
manufactured by SKV, (the "Product")
 
 
1.     Product:
The product supplied by SKV to HFNA is an antimicrobial hand sanitizer product.
This Letter of Intent deals only with this specific product and not to any other
products manufactured by SKV now or in the future.
 
2.     Rights:
                                    The rights to be granted involve the
exclusive marketing and distribution rights to this Product, for North America,
Central America and South America (the "Territory"). SKV agrees that it will
transfer and assign to HFNA any marketing contracts involving the Product within
the Territory, if any, upon completion of a formal Licensing Agreement and
payment as required and subject to certain terms and conditions, as identified
herein.


                                    SKV also agrees to provide to HFNA, the
research studies on the Product and its efficacy referred to in SKV’s existing
marketing CD on the Product exclusively to HFNA as they relate to the Product.
Subject to completion of a formal agreement and payment as described above,
within the Territory these studies will only be provided to HFNA.
 
3.     Price/Payment:

                                    The price for the rights granted herein
shall be One Million ($1,000,000) USD payable as follows:
 
                               a)  upon completion and signing of this Letter of
Intent, HFNA agrees to pay to SKV a non-refundable deposit of
                                   
 

   1  

--------------------------------------------------------------------------------

 
 
                                    $100,000 USD; this non-refundable deposit is
to paid no later than the close of business on July 31, 2003, in order
                                     for the parties to continue towards an
agreement; and
 
                               b)   a further non-refundable payment of $100,000
on or before the 30 th day of November 2003; and
 
                               c)   the balance of $800,000.00 USD shall be
payable on or before December 30, 2003. On or before November 30,
                                     2003 the parties shall agree upon the terms
of a formal License Agreement;


 
                                In the event that payments are not made as set
out or a mutual satisfactory formal agreement entered into within the
                                time period set out, other than due to the fault
of SKV, then SKV may, at its sole option terminate negotiations and
                                retain, without claim or demand from HFNA, any
deposits paid.
 
4.      Royalty:
                                In addition to the payments set out above HFNA
agrees to pay SKV a royalty equal to five (5.0%) percent of Gross 
                                Revenues received by HFNA in relation to the
Product, whether directly or indirectly, during the term of any
                                agreement. The royalty shall be calculated and
paid quarterly. HFNA shall supply SKV with such documentation,
                                including receipt and invoices as shall be
reasonably necessary to allow SKV to confirm the accuracy of the royalty
                                payment made. SKV shall have the right to audit
the royalty payments and HFNA shall pay the cost of the audit only
                                if results indicate that payments are less than
90% of what they should have been. Quarterly payments must be
                                made no later than 30 days after the end of each
quarter during the term of the agreement.
 
5.    Performance:
                                In order to maintain this agreement and the
exclusivity granted herein, during the term of the agreement, HFNA must
                                make quarterly payments that amount to at least
$5,000 USD during the first quarter, at least $10,000 USD during
                                the second quarter, $15,000 USD during the third
quarter, at least $20,000 USD during the fourth quarter and at
                                least $25,000 USD each quarter thereafter,
whether by royalty or otherwise (top up payment). In the event of failure
                                to make the quarterly payments, in full, and on
time, SKV shall have the option either to (1) terminate the agreement
                                upon notice; or (2) terminate the exclusivity of
the agreement in which case the
 
 

  2   

--------------------------------------------------------------------------------

 
 
                                minimum quarterly royalty payment amount will
also cease. Quarterly payments will not be cumulative.

 
6.    Conditions:
                                 HFNA acknowledges that it has used the Product
for 7 months and is content with its efficacy and quality. Subject
                                 to review of same, HFNA agrees to accept an
assignment of other marketing contracts relating to the Product
                                 already in existence.
 
7.     Patents:
                                  SKV represents and warrants that it holds a US
patent for the Product, and that HFNA has reviewed the patent
                                  and is satisfied with its review. In addition,
SKV advises that it has applied for Patent protection for the Polymers to  
                                  the World International Property Organization
for inclusive within the territory.
 
8.      Warranty:
                                  SKV agrees that it will continue to
manufacture the Product for HFNA according to the quality standards presently
                                   in place and as stated in the present
Certificate of Analysis relating to the Product. SKV may assign its
                                   manufacturing obligations to third parties
who shall be bound by the same standards. The parties shall mutually
                                   agree to terms as to minimum order
quantities, packaging and other details in relation to order and delivery of the
                                   Product.
 
9.      Arbitration:
                                  Any disagreements shall be referred to
arbitration under the rules of the American Arbitration Association. If
                                  required the arbitration shall be dealt with
by a sole arbitrator at Las Vegas, Nevada.
 
10.    Non-competition:
                                  During the term of the agreement, HFNA agrees
not to sell, market or be involved with any other product
                                  competitive to the Product, without the prior
written consent of SKV.
 
11.     Assignment:
                                  HFNA shall not be entitled to sell, transfer
or assign its rights hereunder without the consent of SKV.


 

  3   

--------------------------------------------------------------------------------

 
 
12.     Investigation:
                                   Any information and documentation delivered
by either party to the other shall will be treated as confidential except
                                   to the extent that (i) it was already known
to that party or its representatives or available to that party on a non-
                                   confidential basis when received, (ii) it
hereafter becomes lawfully obtainable from other sources; or (iii) it is
                                   disclosed by a party or its Principals in any
document filed with any government agency or authority and available for
                                   public inspection.


 
13.     No Brokers:
                                  The parties acknowledge and agree that they
will each be responsible for any fees or expenses of any broker
                                  retained by them or on their behalf.
 
14.      Expenses:
                                  Each party shall bear its own costs and
expenses (including all legal, accounting, investment banking and other
                                  costs) with respect to this transaction,
whether the transaction is consummated or not, and the Agreement shall so
                                  provide.
 
15.      Exclusivity:
                                  Unless negotiations between HFNA and SKV are
terminated (it being understood that SKV will not unilaterally
                                  terminate negotiations prior to November 30,
2003 as long as HFNA is proceeding expeditiously and in good faith),
                                  SKV agrees not to solicit, negotiate, act upon
or entertain in any way an offer from any other person or entity to
                                  acquire any rights in or to the Product for
the Territory without notice to HFNA of such inquiry or interest.
 
16.      Confidentiality:
                                   Except as required by law including a SKV
Press Release the parties agree in connection with ongoing due
                                   diligence, this Letter will be kept strictly
confidential, and neither party, nor its affiliates, shall disclose HFNA’s
                                   interest in the potential acquisition, or any
of the terms and conditions thereof. To the extent that disclosure
                                   becomes legally required, HFNA or SKV, as the
case may be, shall be notified promptly before the required
                                   disclosure is made.


 
17.       Non-Enforceability Termination:
 
                                   Except for the obligations of HFNA for the
payments set out herein, neither this Letter of Intent nor any past or future
 
 

     4  

--------------------------------------------------------------------------------

 

 
 
 
                                    conduct of the parties hereto, their
affiliates, agents or representatives (other than the execution and delivery of
the definitive exclusive License Agreement) shall be deemed to constitute a
binding or enforceable agreement. Without limiting the generality of the
foregoing, HFNA and SKV each agree on behalf of themselves and their affiliates
not to institute or maintain any claims or proceedings which seek to establish,
or which are otherwise based upon an assertion, that any such contractual
relationship exists, except pursuant to the definitive Licensing Agreement if
finalized, negotiated, executed and delivered by the parties.


If the terms and conditions set forth above are acceptable to you, please so
indicate by signing one copy of this letter below and returning it to the
undersigned.


Yours truly,


SKINVISIBLE PHARMACEUTICALS, INC.




/s/ Terry Howlett

_______________________________





Agreed and Accepted:


Date: ________Oct 29 / 03_________________




HEALTH FIRST DISTRIBUTORS NORTH AMERICA, INC.


/s/ L. Vallon

______________________________





 

  5   

--------------------------------------------------------------------------------

 




Addendum




 1. US Patent

 2. PCT Patent Application

 3. Product Price List

 4. Certificate of Analysis

 5. US Monograph – email

 6. Canada Monograph –email

 7. Canada DIN

 8. Distribution Agreement – Crosbie Kennedy Nasmark

 9. Approved Canada Label










